Exhibit 10.7

 

Execution Copy

 

This Amendment #4 (this “Amendment”) to that certain Supply and Manufacturing
Agreement, dated March 1, 2008, by and between Cerus Corporation (“Cerus”) and
Porex Corporation (“Porex”), as amended on November 28, 2012, December 23, 2014
and  December 20, 2016 (together, the “Amendments”) (as amended by the
Amendments, the “Agreement”), is made effective as of January 31, 2017.
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth therefor in the Agreement.  

Recitals

WHEREAS, the parties entered into a Letter of Intent on December 1, 2016 (the
“Letter of Intent”), which Letter of Intent contemplates entering into a
definitive agreement to amend and restate the Agreement on or before December
15, 2016; and

WHEREAS, the parties are still in the process of negotiating the aforementioned
definitive agreement; and

WHEREAS, the Agreement originally terminated on December 31, 2016 and was
extended through January 31, 2017; and

WHEREAS, the parties desire to amend the Agreement as provided in this Amendment
in order to continue to effectively negotiate a mutually agreeable definitive
agreement, while maintaining the continuity of manufacture and supply of
Products to Cerus; and

WHEREAS, this Amendment is an amendment of the Agreement pursuant to and within
the scope of Section 13.1 of the Agreement.

Amendment

NOW, THEREFORE, in consideration of their mutual promises and intending to be
legally bound, the parties agree as follows:

4.Section 12.1 of the Agreement is hereby amended in its entirety to read as
follows:

This Supply Agreement will have a term (the “Initial Term”) which will run from
the Effective Date through March 3, 2017.

5.Except as modified herein, the provisions of the Agreement shall remain
unchanged and in full force and effect.

6.This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall be deemed to constitute
one instrument.

 

Page 1 of 2

 

 

--------------------------------------------------------------------------------

 

The foregoing amendment is hereby executed as of the date first above written.

 

 

 

Cerus Corporation

 

 

 

 

 

 

By:

/s/ Chrystal Menard

 

 

 

Chrystal Menard

 

 

 

Chief Legal Officer and General Counsel

 

 

 

 

 

 

Porex Corporation

 

 

 

 

 

 

By:

/s/ John C. Lavorato

 

 

 

 

 

 

Name:

John C. Lavorato

 

 

 

 

 

 

Title:

VP & General Counsel Filtration Group Corporation

 

Page 2 of 2

 

 